COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE INTEREST OF A. M. R., A                 §               No. 08-16-00083-CV
 CHILD,
                                                §                  Appeal from the
                       Appellant.
                                                §                383rd District Court

                                                §             of El Paso County, Texas

                                                §               (TC# 2015DCM1174)

                                              §
                                            ORDER

       On May 16, 2016 this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On May 24, 2016

Appellee timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall now be filed in this Court on or before June 26, 2016.

       IT IS SO ORDERED this 25th day of May, 2016.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.